Filed Under Rule 424(b)(3), Registration Statement No. 333-177949  Pricing Supplement Number 307 Dated Monday, December 9, 2013  (To: Prospectus Dated November 14, 2011 and Prospectus Supplement Dated November 17, 2011)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FSG2 [] 100% 1.550% [] Fixed 3.000% MONTHLY 12/15/2021 01/15/2014 Yes Senior Unsecured Notes Redemption Information: Non-Callable
